Citation Nr: 1037332	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-34 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 1965 to 
June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 19YY rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which, in part, denied entitlement to 
service connection for porphyria cutanea tarda.  


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam 
during the Vietnam era; he is presumed to have been exposed to 
Agent Orange during this service.

2.  The Veteran has a current diagnosis of porphyria cutanea 
tarda.

3.  There is competent medical evidence of record linking the 
Veteran's porphyria cutanea tarda to Agent Orange exposure during 
service.  


CONCLUSION OF LAW

The criteria for service connection for porphyria cutanea tarda 
have been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grant of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  There has been essential 
compliance with the mandates of the VCAA.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent (Agent Orange) 
during active service, presumptive service connection is 
warranted for porphyria cutanea tarda.  Presumptive service 
connection for this disorder as a result of Agent Orange exposure 
is warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2009).

Porphyria cutanea tarda may be presumed to have been incurred 
during active military service as a result of exposure to Agent 
Orange if it is manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was exposed 
to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2009).  

If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  
are also not satisfied, then the veteran's claim shall fail.  
338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d), (2002). 

A "veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service."  
38 U.S.C.A. §  1116(f) (West 2002).  The Veteran's discharge 
papers, DD 214, confirm that he had service in the Republic of 
Vietnam from July 1966 to June 1967; November 1967 to February 
1968; and from May 1969 to July 1970.  Accordingly, the Veteran 
is presumed to have been exposed to Agent Orange during active 
military service.  

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The 
Court has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The Veteran's service treatment records do not reveal any 
complaints, or diagnosis of, porphyria cutanea tarda during 
active service or within a year of his last duty in Vietnam.  

VA treatment records reflect that the earliest documented 
treatment for skin symptoms, including recurrent blistered skin, 
was in 1994.  This is almost two decades after the Veteran 
separated from service.  These treatment records do not indicate 
diagnoses of porphyria cutanea tarda.  Rather, the diagnoses show 
are dermatokeliosis, xerosis.  These records also indicate 
notations of "Agent Orange exposure."

The Veteran's VA medical treatment records reveal continuing 
treatment for skin symptoms from 1994 to the present.  While the 
diagnoses are varied, the symptoms shown are blistering and 
scarring of exposed skin areas, which can be indicative of 
porphyria cutanea tarda.  

In September 2004, a VA Agent Orange registry examination of the 
Veteran was conducted.  Ultimately a diagnosis of porphyria 
cutanea tarda was made.  The examination report specifically 
indicated that this "condition is considered connected to 
exposure to herbicides such as Agent Orange."  

A medical opinion from a private physician dated January 2006 
links the Veteran's porphyria cutanea tarda to Agent Orange 
exposure during service.  A private laboratory report dated 
January 2007, also supports the present diagnosis of porphyria 
cutanea tarda.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The RO denied the Veteran's claim for service connection because 
porphyria cutanea tarda did not become manifest within the 
appropriate period of time to warrant presumptive service 
connection under.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) 
(2009).  This is correct; the Veteran does not warrant service 
connection for porphyria cutanea tarda on a presumptive basis.  

However, the evidence clearly establishes that the Veteran served 
in Vietnam during the requisite period of time and is presumed to 
have been exposed to Agent Orange during this service; he has 
current diagnoses of porphyria cutanea tarda; AND there is 
competent medical evidence of record linking the Veteran's 
porphyria cutanea tarda to his Agent Orange exposure during 
active service.  This evidence supports a grant of service 
connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994);  McCartt v. West, 12 Vet. App. 164, 167 (1999).  
Accordingly, service connection for porphyria cutanea tarda is 
warranted.


ORDER

Service connection for porphyria cutanea tarda is granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


